Citation Nr: 0703571	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-09 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to nonservice-connected burial benefits.

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from October 1952 and May 
1953.  He died in September 2004, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 2004 administrative 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied the benefits sought 
on appeal.


FINDINGS OF FACT

1.  The veteran died of a nonservice-connected disability in 
a non-VA facility in September 2004, and is buried in a 
private cemetery.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability; the veteran was not in 
receipt of pension or compensation benefits; he did not have 
an original or reopened claim for such benefits pending with 
sufficient evidence of record on the date of his death to 
have supported an award of compensation or pension effective 
prior to the date of his death. 

3.  The veteran did not die while admitted to a VA facility 
for hospital, nursing home, or domiciliary care.

4.  At the time of his death, the veteran was not traveling 
under proper authority and at VA expense for the purpose of 
examination, treatment, or care. 





CONCLUSIONS OF LAW

1.  The criteria for entitlement to a nonservice-connected 
burial allowance, including funeral allowance, burial plot, 
and/or interment allowance, are not met.  38 U.S.C.A. §§ 
2302, 2303, 2305 (West 2002); 38 C.F.R. §§ 3.954, 3.1600, 
3.1605 (2006). 

2.  Entitlement to accrued benefits is not warranted as a  
matter of law.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate her claims for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.

In a September 2005 letter, VA notified the appellant of the 
information and evidence needed to substantiate and complete 
her claims, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board notes that this letter did not specifically provide the 
appellant with the criteria under which burial benefits are 
provided.  For the reasons discussed below, however, the 
Board finds that a remand is not required in order to provide 
the appellant with additional notice.  The letter also 
generally advised the appellant to submit any additional 
information in support of her claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the appellant was not issued a VCAA 
notification letter that included additional notice of the 
five elements of a service-connection claim as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board specifically finds, however, that the 
appellant is not prejudiced in this case as her claims are 
for burial benefits and accrued benefits; the Board finds 
that the appellant cannot be prejudiced regarding elements of 
a service-connection claim that are either inapplicable to 
her claims or are not reached by a denial of the underlying 
benefit.  Thus, the Board finds that VA met its duty to 
notify the appellant of her rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appellant was not provided with adequate 
notice until the September 2006 letter, after the December 
2004 administrative decisions, in violation of Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board finds, 
however, that a remand is not required as the record 
indicates no reasonable possibility such assistance will aid 
in substantiating the claims.  See Wensch v. Principi, 15 
Vet. App. 362, 368 (2001).  See also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  The facts of this case are not in 
dispute, and further development of the facts of this appeal 
will service no useful purpose.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before an 
RO hearing officer and/or the Board, even though she declined 
to do so.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
appellant does not appear to contend otherwise.  In September 
2006, the appellant indicated that she had no additional 
evidence to submit.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
appellant and that no further action is necessary to meet the 
requirements of the VCAA.

The appellant filed applications for burial benefits and 
accrued benefits.  

Burial Benefits

The term "burial benefits" means payment of money toward 
funeral and burial expenses.  A burial allowance is payable 
under certain circumstances to cover the burial and funeral 
expenses of a veteran and the expense of transporting the 
body to the place of burial.  See 38 U.S.C.A. § 2302; 38 
C.F.R. § 3.1600.  If a veteran dies as a result of a service-
connected disability or disabilities, certain burial benefits 
may be paid.  See 38 C.F.R. § 3.1600(a).  

If a veteran's death is not service-connected, entitlement is 
based upon satisfying certain conditions.  Burial benefits 
will be granted if at the time of death, the veteran was in 
receipt of pension or compensation (or but for the receipt of 
military retirement pay would have been in receipt of 
compensation).  Burial benefits will also be paid if the 
veteran had an original or reopened claim for either benefit 
pending at the time of death, and (i) in the case of an 
original claim, there is sufficient evidence of record to 
have supported an award of compensation or pension effective 
prior to the date of death, or (ii) in the case of a reopened 
claim, there is sufficient prima facie evidence of record on 
the date of death to indicate that the deceased would have 
been entitled to compensation or pension prior to date of 
death.  In addition, burial benefits may be granted if the 
deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in the line  of duty, and 
the body of the deceased is being held by a state (or a 
political subdivision of a state) and the Secretary 
determines (i) that there is no next of kin or other person 
claiming the deceased veteran's body, and (ii) there are not 
available sufficient resources in the veteran's estate to 
cover burial and funeral expenses.  See 38 C.F.R. §  
3.1600(b).

VA will also provide for payment of burial expenses, in 
certain cases, when the veteran dies from nonservice-
connected causes while properly hospitalized by VA.  See 
38 C.F.R. §§ 3.1600(c).  Further, VA will pay for a plot or 
interment allowance, in certain cases, when the veteran 
served during a period of war and is buried in a state 
veterans' cemetery or the veteran was discharged from service 
for a disability incurred or aggravated in the line of duty.  
See 38 C.F.R. § 3.1600(f).  Expenses are also payable if the 
veteran died while traveling pursuant to VA authorization and 
at VA expense for the purpose of examination, treatment, or 
care.  See 38 C.F.R. § 3.1605(a).

The veteran died in September 2004.  The death certificate 
indicates that the immediate cause of death was esophageal 
cancer.  The veteran was not service-connected for this 
disability.  In a December 2005 rating decision, the RO 
denied entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1151.  There is no indication in the 
record that the appellant has appealed that decision.

Although the veteran received treatment at VA facilities for 
esophageal cancer, the record does not indicate that the 
veteran was within VA care or being transported under proper 
authority and at VA expense at the time of his death.  During 
his life, the veteran had no service-connected disabilities.  
Further, the record indicates that the veteran is buried at a 
private cemetery, and there is no evidence that the veteran 
was discharged for a disability incurred in service.  

Further, although the veteran previously received non-service 
connected pension, his benefits were discontinued in January 
1983.  The veteran re-filed for nonservice-connected pension 
several times, but his claims were not granted.  The record 
includes a December 2004 rating decision granting death 
pension to the appellant; the Board notes that this decision 
does not indicate that the veteran, at the time of his death, 
was entitled to any pension benefit.

In July 2003, the RO denied the veteran's claim for non-
service connection benefits because the record indicated that 
the veteran's income exceeded the allowed amount.  The 
appellant submitted a April 2004 document indicating that VA 
was processing the veteran's claim for pension.  In a June 
2005 supplemental statement of the case, the RO noted that 
the veteran's claims file did not previously contain record 
of this claim or a final decision regarding this claim.  The 
RO noted, however, that Social Security Administration (SSA) 
records covering the time of the veteran's death indicate 
that the veteran's income was still in excess of the limit 
for nonservice-connected pension benefits.  The RO, 
therefore, found that the claim pending at the time of the 
April 2004 letter would have been denied.  The Board finds no 
evidence of record to counter the RO's finding the veteran's 
income exceeded the limit to receive nonservice-connected 
pension benefits.  The amount of his income does not appear 
to be in dispute.  Further, there is no evidence that the 
veteran's body was being held by the state or that there was 
insufficient funds to cover burial and funeral expenses.

The Board finds that the appellant is not entitled to burial 
benefits.  There is no evidence in the veteran's claims file 
indicating entitlement to burial benefits under any of the 
criteria outlined above.  Further, the claim for nonservice-
connected pension, which appears to have been pending at the 
time of the veteran's death, would not have lead to the 
granting of a pension benefit.  Therefore, the appellant's 
claim for entitlement to burial benefits is denied.

Accrued Benefits

Upon the death of a veteran, certain persons shall be paid 
periodic monetary benefits to which the veteran was entitled 
at the time of death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and due 
and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  
There is no basis for an accrued benefits claim, unless the 
veteran from whom the accrued benefits claim derives had a 
claim for VA benefits pending at the time of death.  See 
Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).  

As noted in the discussion above, the appellant submitted 
evidence that the veteran had a claim pending for nonservice-
connected pension at the time of his death in September 2004.  
There is no evidence of any other pending claim or decision 
granting benefits to the veteran which were due and unpaid.  
As discussed above, the RO determined that the veteran's 
pending claim would not have led to the granting of any 
benefits, as SSA records indicated that the veteran's income 
exceeded the limit for eligibility for a nonservice-connected 
pension.  Further, as noted above, the Board finds no basis 
to indicate the RO's determination was in error.  The 
evidence of record indicates that the veteran's income at the 
time of his death made him ineligible for nonservice-
connected pension.  

The Board finds that the appellant is not entitled to accrued 
benefits, as there is no evidence of decisions entitling the 
veteran to benefits that were due and unpaid and the evidence 
of record at the time of the veteran's death does not 
indicate that he was entitled to nonservice-connected pension 
benefits.  The appellant's claim for entitlement to accrued 
benefits is denied.  


ORDER

Entitlement to nonservice-connected burial benefits are 
denied.

Entitlement to accrued benefits is denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


